DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments, filed on 12/11/2020, with respect to rejection of claim 1 under 35 U.S.C. 102(a)(1), have been fully considered but they are not persuasive. As shown in the claim rejections section below. Muthyala et al discloses the limitations of the claim, as amended. That is, the amended independent claim 1 is still anticipated by Muthyala et al. The dependent claims also remain rejected. Claims 14-17 and 21 have been canceled. The rejections of the claims have been withdrawn. The newly added claims 22-23, and 25-26 are rejected. The newly added claim 24 is indicated as allowable subject matter.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 8-10, 13, 18-20, and 25-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Muthyala et al (U.S. Pub. 2014/0378023 A1, already of record).
Regarding claim 1, Muthyala et al teaches a system comprising a viewing device, a processor operatively connected to the viewing device, and a toy (Fig. 2, display 1, computer 15, model 10), including a plurality of component parts at least two of which include at least one augmented reality marker of a plurality of augmented reality markers (Figs. 1-3, multiple lego bricks, each has a AR marker 321.), wherein:
           the viewing device including a camera (Fig. 2, 1 and 5. Note according to paragraph [0050], the computer 15, display 1, and camera 5 may be integrated.); 
           each of the plurality of augmented reality markers is a physically independent augmented reality image marker (Fig. 3, paragraph [0060], “The toy building brick comprises, on one of its side faces, an augmented reality marker 321 in the form of a 2D bar code.” Each building block has its own marker.); 
           the processor is configured to detect the plurality of augmented reality markers and determine whether the plurality of augmented reality markers are arranged to define one of a plurality of authenticated composite augmented reality markers, each of which is associated with a toy character and a unique arrangement of the plurality of component parts (paragraph [0067], “FIGS. 5a-g illustrate examples of composite marker construction elements, i.e. a plurality of marker construction elements directly or indirectly connected with each other by means of the coupling means of the toy construction system, e.g. in a predetermined spatial relationship with each other. Generally, composite marker construction elements allow the user to create a large set of distinct objects, each identifiable by one of a large number of unique AR markers.”); 

Regarding claim 2, Muthyala et al teaches wherein at least one component part of the at least two component parts with at least one augmented reality marker is substitutable with a component part with a different augmented reality marker (paragraph [0069], stacking bricks with different color combinations.).
Regarding claim 3, Muthyala et al teaches wherein at least two of the plurality of component parts include at least one of a male mating member and a female mating member via which the at least two component parts are linkable one of directly and indirectly to one another (paragraph [0060], bricks with studs and cavities).
Regarding claim 4, Muthyala et al teaches wherein at least one of the plurality of augmented reality markers and the toy do not include a near field capture (NFC) device (Figs. 3-5. No capture device on the bricks.).
Regarding claim 5, Muthyala et al teaches wherein the toy defines a character with a head, a torso and a lower body (Fig. 5).
Regarding claim 8, Muthyala et al teaches wherein the plurality of component parts are a plurality of multi-faceted components (paragraphs [0022], dice; Figs. 1-5, lego bricks).
Regarding claim 9, Muthyala et al teaches wherein the plurality of multi- faceted components are a plurality of blocks (paragraphs [0022], dice; Figs. 1-5, lego bricks).
Regarding claim 10, Muthyala et al teaches wherein at least two faces of the plurality of multi-faceted components include a different augmented reality marker of the plurality of augmented reality markers (paragraphs [0022], [0098], “The gaming dice may comprise a body part comprising at least six sides on which the gaming dice may sit steadily when on a plane support, and wherein at least one or more of such sides is/are provided with coupling means for mounting of an indicia-carrying marker element. In some embodiments at least one side of the dice may be provided with coupling means for simultaneous mounting of at least two indicia-carrying marker elements.”).
Regarding claim 13, Muthyala et al teaches wherein the toy is packaged with instructions on how to access augmented digital content (paragraph [0028], an instruction manual).
Regarding claim 18, Muthyala et al teaches further comprising at least one of a software, a processor, a storage, a memory, an operating system, an i/o device, an accelerometer, and a network interface (paragraph [0036], processors).
Regarding claim 19, Muthyala et al teaches wherein the processor is further configured to detect at least one of a relative physical position and a relative orientation of each of the plurality of augmented reality markers to determine whether the plurality of augmented reality markers define one of the plurality of the authenticated composite 
Regarding claim 20, Muthyala et al teaches wherein the processor is further configured to receive a camera feed from the viewing device and continuously evaluate the camera feed to track the at least one of the relative physical position and the relative orientation of each of the plurality of augmented reality markers (Fig. 2, paragraphs [0056]-[0058], “The computer 15 is operable to detect the presence of the two-dimensional machine readable code in the captured image. Furthermore, the computer 15 may determine a relative position and orientation of the two-dimensional machine readable code relative to the position of the video camera 15.”).
Regarding claim 25, Muthyala et al teaches wherein the processor is further configured to provide prompts to the user via the viewing device when the processor detects the plurality of augmented reality markers and that the plurality of augmented reality markers are not arranged to define one of the plurality of authenticated 
Regarding claim 26, Muthyala et al teaches wherein the processor is structured as a component of one of the viewing device and a remote server (paragraph [0050], the computer 15, display 1, and camera 5 may be integrated.).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6-7, and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Muthyala et al, as applied to claim 1 above, and in view of Andre et al (U.S. Pub. 2015/0080125 A1, in the same family of EP 2,862,604, already of record).
Regarding claim 6, Muthyala et al remains as applied to claim 1 above. However, Muthyala et al does not explicitly teach wherein the toy is configured to receive a plurality of physical ancillary components.
Andre et al, in the same field of endeavor, teaches wherein the toy is configured to receive a plurality of physical ancillary components (Figs. 2-3, M14, M24, sword), which is common practice for toys. The Lego bricks in Muthyala et al may already have a plurality of physical ancillary components, although not explicitly disclosed. Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the systems as shown in Muthyala et al and Andre et al, wherein the toy is configured to receive a plurality of physical ancillary components.
Regarding claim 7, the combination of Muthyala et al and Andre et al would suggest the toy as claimed in claim 6, wherein the plurality of physical ancillary components is at least one of a weapon, a transport mechanism, and a protective device (Andre et al: Figs. 2-3, M14, M24, sword).
Regarding claim 11, Muthyala et al remains as applied to claim 1 above. However, Muthyala et al does not explicitly teach further comprising a light means for mechanism configured to light the plurality of augmented reality markers.
Andre et al, in the same field of endeavor, teaches comprising a light means for mechanism configured to light the plurality of augmented reality markers (paragraph [0085], “it is also possible for the setting unit 150 to identify an individual of each block on the basis of a feature (for example, color (wavelength) a luminescent pattern, or a combination thereof) of light emitted from a light emitting device such as an LED set in ). The combination of Muthyala et al and Andre et al, i.e., including the blocks as in Andre et al into the toy as shown in Muthyala et al, would yield the claimed feature. The rationale of the combination may be combining prior art elements according to known methods to yield predictable results, see MPEP 2143. Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the systems as shown in Muthyala et al and Andre et al by further comprising a light means for mechanism configured to light the plurality of augmented reality markers.
Regarding claim 12, the combination of Muthyala et al and Andre et al would suggest the toy as claimed in claim 11, wherein the toy is hollow and further comprises a light arranged inside the toy configured to light the plurality of augmented reality markers from behind the plurality of augmented reality markers as viewed from outside the toy (Andre et al : paragraph [0085], “it is also possible for the setting unit 150 to identify an individual of each block on the basis of a feature (for example, color (wavelength) a luminescent pattern, or a combination thereof) of light emitted from a light emitting device such as an LED set in each block, and to recognize a block configuration of each item.”).
Claims 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Muthyala et al, as applied to claim 19 above, and in view of Rieffel et al (U.S. Pub. 2010/0214284 A1) .
Regarding claim 22, Muthyala et al remains as applied to claim 19 above. However, Muthyala et al does not explicitly teach wherein the processor is further 
Rieffel et al, in the same field of endeavor, teaches wherein the processor is further configured to, via an algorithm, compare the at least one of the relative physical position and the relative orientation of each of the plurality of augmented reality markers against a database of valid arrangements (paragraphs [0045],-[0046], [0060], “As shown in FIG. 3A, in some embodiments semantic information from the semantic information database 240 that is associated with a subset of the predefined markers 112-1 may be identified (312).” “In some embodiments, the associated semantic information may indicate a relationship between one or more markers or one or more objects with which a subset of the predefined markers are associated (314) indicating, for example: that all markers in the subset of predefined markers are subject to a set of common constraints (316); that all markers in the subset of predefined markers are associated with a common surface (318); that all markers in the subset of predefined markers have a common orientation.” “In some embodiments the distinctive visual features are features that are identified using an image feature detection algorithm (356). In some embodiments the distinctive visual features are predefined markers (358). In some embodiments at least a subset of the predefined markers have associated semantic information, and that information is identified (360) and interpreted in accordance with a markup language that specifies model aspects and rules for combining semantic information from a plurality of markers (362). The markup language is described in greater detail below with reference to FIG. 4C. Model aspects may 
Regarding claim 23, the combination of Muthyala et al and Rieffel et al would suggest the system as claimed in claim 22, wherein the processor is further configured to employ a degree of tolerance when comparing the at least one of the relative physical position and the relative orientation of each of the plurality of augmented reality markers against the database of valid arrangements (Rieffel et al: paragraph [0096], “Embodiments that do not require a predefined marker 112 to be directly coupled with a physical element, such as the embodiments described above, have the additional benefit that the markers do not necessarily have to be positioned precisely relative to the associated physical element.”).
Allowable Subject Matter
Claim 24 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  claim 24 recites the system as claimed in claim 1, wherein, when the plurality of augmented reality markers are determined to define one of the plurality of authenticated composite augmented reality markers, the processor is further configured to register the corresponding toy character to a user and enable the user to invite a second user having a second toy character to join a game in which the user's registered toy character and the second toy character are viewable on the viewing device. Prior art failed to show all limitations the claim, and the obviousness of the claim as a whole to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIZE MA whose telephone number is (571)270-3709.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/TIZE MA/Primary Examiner, Art Unit 2613